Filed 6/11/13 R.B. v. Superior Court CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


R.B. et al.,
         Petitioners,
v.
                                                                         A138007
THE SUPERIOR COURT OF THE
COUNTY OF HUMBOLDT,                                                      (Humboldt County
         Respondent;                                                     Super. Ct. Nos. JV110165,
                                                                         JV110166, JV120196)
HUMBOLDT COUNTY DEPARTMENT
OF HEALTH AND HUMAN SERVICES
et al.,

         Real Parties in Interest.


         Mother seeks an extraordinary writ (Cal. Rules of Court, rule 8.452) directed to
the juvenile court‟s order terminating or denying reunification services and setting a
Welfare and Institutions Code1 section 366.26 hearing as to her three children, J.B., age
12, D.A., age four, both of whom have special developmental needs, and R.A., age seven
months. Father also seeks an extraordinary writ directed to the juvenile court‟s order
terminating or denying reunification services and setting a section 366.26 hearing as to
D.A. and R.A. as to whom he is the presumed father. Both parents contend there is no
substantial evidence to support the trial court‟s finding that reasonable reunification


1
    All statutory references are to the Welfare and Institutions Code unless otherwise noted.


                                                             1
services were provided as to the older siblings. They also contend the court erred in
consolidating the infant‟s case with that of her older siblings and continuing her
dispositional hearing until after reunification services had been terminated for the older
children, thereby allowing services to be bypassed under section 361.5, subdivision
(b)(10). Mother contends further that there is no substantial evidence to support the
court‟s finding that the two older siblings should be treated as a sibling group for the
purpose of determining the applicable timeline for reunification. We shall deny the
petitions.
                             Factual and Procedural History
       On November 22, 2011, the Humboldt County Department of Health and Human
Services (the department) filed non-detain petitions as to the older siblings, D.A. and J.B.
Following amendments in February 2012, the parents waived the right to contest the
petitions, and the court took jurisdiction over the two minors on February 16, 2012. The
court sustained allegations that “mother has been unable to maintain a safe and sanitary
home by failing to keep the home clean and by failing to change [D.A.‟s] soiled clothing
in a timely manner.” The court also sustained allegations that D.A. was present during a
domestic violence incident during which father struck mother causing her to be taken to
the emergency room. The court also sustained the allegation that mother has not met
J.B.‟s developmental, medical and dental needs, including specifically encopresis, and
has not maintained voluntary family maintenance services provided by the department to
assist her with his behavioral and medical needs.
       On April 5, prior to the contested disposition hearing, the minors were detained at
the request of minors‟ counsel. On April 9, the department filed supplemental petitions
requesting more restrictive placements for both children. The petitions alleged that
voluntary family maintenance services had been provided for the parents beginning in
March 2011 to assist the parents in obtaining necessary medical and dental treatment for
the children but that the parents failed to follow through with the recommended treatment
and scheduled medical and dental appointments. On May 24, the parents submitted to
jurisdiction on the supplemental petition. At the dispositional hearing on June 28, the


                                              2
court ordered reunification services for both parents. A six-month review hearing was set
for December 27, 2012.
       In the meantime, in October 2012, a third sibling, R.A., was born. The department
almost immediately filed a section 300 petition and detained the child because the mother
tested positive for methamphetamines at the hospital. At the detention hearing, father was
elevated to presumed father status and both parents submitted to detention. The
jurisdictional hearing was set for November 2012, but continued at mother‟s request to
December 6.
       On December 5, the day before the jurisdiction hearing in R.A.‟s case, the
department filed a report for the upcoming review hearing in the older siblings‟ case. The
report recommended the continuation of reunification services for both parents. On
December 6, parents submitted to jurisdiction in R.A.‟s case. R.A.‟s dispositional hearing
was set for January 10, 2013.
       On December 10, the department filed an amended notice of review hearing for
the two older siblings, this time indicating that the department was requesting termination
of reunification services and the setting of a permanency planning hearing. The parents
objected to the recommendation and requested a contested hearing, which was set for
January 22, 2013.
       On January 8, the department submitted a disposition report in R.A.‟s case. The
report states that parents have failed to engage in services provided in connection with the
older siblings and that a report has been submitted in their case recommending the
termination of reunification services. On that basis, the social worker opines that the
department “does not believe that it is in the best interests of [R.A.] to order family
reunification services for her parents for the next six months, as the parents have had
almost eighteen months of services.” The department requested that R.A.‟s case trail the
older siblings case. “If the parents are granted additional family reunification services as
to the older children, then [the department] will create findings and orders and a case plan
that complements that outcome. If the court terminates family reunification services as to



                                              3
the mother and father, then [the department] will provide the court with findings and
orders and a case plan that matches that outcome.”
       At the hearing on January 10, counsel for parents objected to the continuance of
R.A.‟s dispositional hearing and the department‟s recommendation that her case trail that
of her older siblings. The court asked for further briefing and set the contested disposition
hearing for January 22.
       On January 15, the department filed a motion to consolidate the children‟s cases.
The department also filed an addendum to the dispositional report in R.A.‟s case
recommending that the court bypass services to the parents under section 361.5,
subdivisions (b)(10) and (13).2
       On January 22, the court granted the department‟s motion to consolidate the
actions for purposes of holding a combined six-month review hearing in the older
siblings‟ case and dispositional hearing in R.A.‟s case. The contested hearing was
commenced on February 1. On February 21, after receiving considerable documentary
and testimonial evidence, the court terminated services as to the older siblings, denied
services as to the younger sibling and set permanency planning hearings for all three
children. Notice of the setting of the section 366.26 hearing was mailed to parents the

2
  Section 361.5, subdivision (b) provides in relevant part: “Reunification services need
not be provided to a parent or guardian described in this subdivision when the court finds,
by clear and convincing evidence, any of the following: [¶] . . . [¶] (10) That the court
ordered termination of reunification services for any siblings or half siblings of the child
because the parent or guardian failed to reunify with the sibling or half sibling after the
sibling or half sibling had been removed from that parent or guardian pursuant to Section
361 and that parent or guardian is the same parent or guardian described in subdivision
(a) and that, according to the findings of the court, this parent or guardian has not
subsequently made a reasonable effort to treat the problems that led to removal of the
sibling or half sibling of that child from that parent or guardian. [¶] . . . [¶] (13) That the
parent or guardian of the child has a history of extensive, abusive, and chronic use of
drugs or alcohol and has resisted prior court-ordered treatment for this problem during a
three-year period immediately prior to the filing of the petition that brought that child to
the court's attention, or has failed or refused to comply with a program of drug or alcohol
treatment described in the case plan required by Section 358.1 on at least two prior
occasions, even though the programs identified were available and accessible.”


                                              4
following day. Both parents sought writ review of the order terminating reunification
services and setting the section 366.26 hearing.3

                                          Discussion

1.     The trial court did not err in terminating reunification services and setting a
       section 366.26 hearing as to D.A.

       When a child is younger than three years old when removed from the parent‟s
physical custody, reunification services are presumptively limited to six months.
(§ 361.5, subd. (a)(1)(B); Tonya M. v. Superior Court (2007) 42 Cal.4th 836, 843.) “If the
child was under three years of age on the date of the initial removal . . . and the court
finds by clear and convincing evidence that the parent failed to participate regularly and
make substantive progress in a court-ordered treatment plan, the court may schedule a
hearing pursuant to Section 366.26 within 120 days. If, however, the court finds there is a
substantial probability that the child . . . may be returned to his or her parent or legal
guardian within six months or that reasonable services have not been provided, the court
shall continue the case to the 12-month permanency hearing.” (§ 366.21, subd. (e).) Here,
the court found by clear and convincing evidence that reasonable services have been
provided to the parents, that parents did not comply with their case plans and made no
progress towards alleviating the causes necessitating the children‟s placement out of the
home, and that there is no likelihood the children would be returned to their custody
within the following six months.
       Parents challenge the sufficiency of the evidence in support of the court‟s finding
that the department provided reasonable reunification services. In “[determining] whether
substantial evidence supports the trial court‟s [reasonable services] finding, [we review]

3
  Under California Rules of Court, rule 8.450(e)(4)(B), father‟s notice of intent was
required to have been filed by March 6, 2013. Because father‟s notice of intent was filed
on March 8, this court issued a special order directing father to address whether his notice
of intent was timely filed. Father‟s response establishes that the untimely filing occurred
as a result of a scheduling error by counsel. Based on this showing of good cause, father
is relieved of the untimely filing. (Cal. Rules of Court, rule 8.450(d); Jonathan M. v.
Superior Court (1995) 39 Cal.App.4th 1826, 1831.)


                                               5
the evidence in a light most favorable to the prevailing party and [indulge] in all
legitimate and reasonable inferences to uphold the court‟s ruling.” (Katie V. v. Superior
Court (2005) 130 Cal.App.4th 586, 598.) “ „The standard is not whether the services
provided were the best that might be provided in an ideal world, but whether the services
were reasonable under the circumstances.‟ ” (Id. at pp. 598–599.) “Services will be found
reasonable if the Department has „identified the problems leading to the loss of custody,
offered services designed to remedy those problems, maintained reasonable contact with
the parents during the course of the service plan, and made reasonable efforts to assist the
parents in areas where compliance proved difficult.‟ ” (In re Alvin R. (2003) 108
Cal.App.4th 962, 972.)
       Based on the allegations in the petitions, jurisdiction was originally established
and the children were later removed from their home because of, among other things,
domestic violence in the home and mother‟s inability to provide necessary medical and
dental treatment for the children. In conjunction with the case plan, the department
provided referrals to numerous family services providers, including Humboldt Family
Service Center, Humboldt Domestic Violence Services, and Healthy Moms. The
department also referred parents to parenting classes and to facilities for drug and alcohol
evaluation and assessments. The department arranged weekly supervised visits for
parents and children and made monthly contact with parents to review parents‟ progress
and discuss any challenges parents were facing in meeting the case plan requirements.
The department‟s six-month review report advises that both parents were “referred
several times to parenting, [alcohol or other drug] treatment and counseling but they have
rarely participated.” The report continues, “Pursuant to Welfare and Institutions Code
section 366.21 (g), the mother has regularly and consistently visited the children. It
should be noted that the visits remain supervised [for parents] and they visit the children
together. The parents have been reported to be late to almost every visit. In addition, the
quality of the visits are not always positive and in fact are extremely upsetting and
detrimental to the children. The mother does not have appropriate parenting skills and the
toxic relationship between [father] and mother expands to include [the children] during


                                              6
visits. The family dysfunction is apparent on the visits and due to the mother‟s inability to
understand and meet the emotional and physical needs of the children and her lack of
compliance with any portion of the reunification case plan the visits overtime have
stagnated and remain filled with the untreated negative family dynamic that was present
at the beginning of this case. [Father] has not regularly and consistently visited [D.A.]
The quality of the visits is poor. Father fails to engage with his child or [J.B.] on visits.
He has had several angry outbursts during visits against mother and [J.B] and on one
occasion father‟s anger towards . . . staff was so extreme and dangerous 911 was almost
called. It is also reported by [D.A.‟s] foster mom and continues to be reported that [D.A.]
suffers from nightmares following every visit her father attends. The parents have no
understanding of how their toxic relationship negatively impacts the children. . . . The
parents have made no progress in their case plan requirements and in fact the mother
recently tested positive for methamphetamine at the birth of the newborn sibling and
mother and father tested positive for methamphetamine on December 5, 2012 and missed
tests on 4/18/12, 5/1/12, 5/10/12 and 12/19/12, which are considered as dirty tests. . . .The
mother has also continued to deny there is any domestic violence in the relationship
between her and [father]. The mother has been referred to Humboldt Domestic Violence
Services on several occasions but has not engaged in services. The father has failed to
engage in anger management or other individual counseling. Based on the parents denial
and absolute non-compliance with the case plan there is no substantial probability the
children would be returned to the parents, who remain an intact couple, if the court were
to extend services to the one year date.” This evidence more than amply supports the trial
court‟s findings.
       Parents‟ arguments to the contrary are not persuasive. Both parents argue that the
social worker‟s involvement in the case was “very limited” and that he did not maintain
regular contact with them. Mother cites a page in the reporter‟s transcript of the review
hearing at which she claims the social worker testified that he spoke to her only twice
about her case plan requirements. The transcript, however, does not support mother‟s
characterization. The social worker did not testify that he spoke with her only twice


                                               7
during the entire reunification period, but rather that he spoke to her only twice between
August 10, 2012, when he took over the case, and October 22, 2012, when R.A. was
born. This is largely consistent with his statement that he made monthly contact with
parents to review their progress and discuss any challenges they were encountering.
While he acknowledged that he was out of the office “on a workers comp issue” between
September 23 and October 31, he testified that someone else acted as the social worker in
the case in his absence. The fact that a section 300 petition was filed following R.A.‟s
birth in October confirms that someone was supervising the case in his absence.
Moreover, even if the department missed one monthly contact while the assigned social
worker was on leave, that would not establish that the department‟s supervision as a
whole was unsatisfactory.
       Both parents also challenge the sufficiency of the services provided regarding their
drug abuse. Mother faults the department for requesting she drug test on only three
occasions, “all toward the end of the review period.” The record reflects, however, that
mother was referred to substance abuse programs throughout the reunification period,
including drug testing in April and May of 2012. Moreover, the increased testing
reasonably corresponded with the positive drug test at the birth of the youngest sibling.
       Father acknowledges that he was referred for an alcohol and drug abuse
assessment in May 2012 and claims that it was determined that he did not need any
services. The social worker testified that although there were no allegations in the
complaint regarding father‟s drug use, he “[s]trongly encouraged [father] to utilize the
county [alcohol and other drug] services and asked at least on two occasions about his
attendance, and his response has been that he doesn‟t use drugs or alcohol.” Father argues
that although he tested positive twice for methamphetamine use, no nexus has been
shown between his occasional drug use and his ability to parent his child. Nothing in the
record suggests, however, that the court or social worked placed undue emphasis on
father‟s positive drug tests. They are but part of his overall failure to engage in services.
       Father also makes much of the fact that in November 2012 he was required to pay,
perhaps mistakenly, for an assessment for a domestic violence class. The social worker


                                              8
testified that beginning in March or April of 2012, father was referred to anger
management and individual counseling and that father was informed that payment for the
counseling would be made by the county. The social worker testified that father did not
engage in services until November 2012 when he attended an assessment and in January,
during the week of the review hearing, when he attended his first group counseling
session. Father states in his petition that he was required to pay for the November 2012
assessment. The social worker did not know why father was required to pay and agreed
that the department should have been billed. The fact that father may have mistakenly
been required to pay for the assessment, contrary to the department‟s usual procedures,
does not establish that reasonable services were not provided. Nothing in the record
suggests that the cost of the program caused father‟s failure to participate sooner or more
regularly.
       Finally, father argues that the social worker‟s report, including its characterization
of the visits with the children, was not objective and that the social worker “admitted that
he included only negative evidence to support his pre-conceived opinion of what the
outcome should be.” The social worker in fact testified that while there were some “good
visits,” there were “so many entries that illustrate parenting that appears to be detrimental
. . . that on this report what I did was list those incidents.” In any event, the social
worker‟s opinion was subject to cross-examination and the court reasonably believed his
testimony that the overall quality of the visits was poor.
       Accordingly, we find no error in the termination of reunification services and
setting of a section 366.26 hearing for D.A.

2.     The trial court did not err in terminating reunification services and setting a
       section 366.26 hearing as to J.B.

       Mother contends that substantial evidence does not support the trial court‟s finding
that D.A and J.B. were part of a sibling group within the meaning of section 361.5,
subdivision (a)(1)(C) so that her reunification with 12-year-old J.B. should be subject to




                                               9
the more restrictive time limits applicable to his then three-year-old sister.4 In deciding
whether an older minor is part of a sibling group, the court must consider the following
factors: “(a) whether the children were removed from parental care as a group; (b) the
closeness and strength of the sibling bond; (c) the siblings‟ ages; (d) the appropriateness
of maintaining the group together; (e) the detriment to each child if sibling ties are not
maintained; (f) the likelihood of finding a permanent home for the group; (g) whether the
group is currently placed together in a preadoptive home or has a concurrent plan goal of
legal permanency in the home; (h) the wishes of each child whose age and condition
permits a meaningful response; and (i) the best interest of each child in the group.
Additionally, the court must specify the factual basis for its finding that it is in each
child's best interest to schedule a section 366.26 hearing for some or all of the members
of the sibling group.” (Abraham L. v. Superior Court (2003) 112 Cal.App.4th 9, 14; see
also California Rules of Court, rule 5.710(d).)
       In this case the court found that J.B. was part of a sibling group with D.A. and
R.A. The court explained, “I‟ve analyzed all of the factors under rule 5.710(d) and
Welfare and Institutions Code section 366.21(e), and those are briefly summarized as
follows: [¶] First, I find that [J.B.] and [D.A.] were removed as a group. They appeared to
have a close bond to each other. They are approximately eight years apart, which is at the
upper end of where you might find such a bond, but certainly within that range. [¶] I find
that it is appropriate to maintain the children together, if possible. They have not been
together as far as their placement more recently because of the special needs for [D.A.]
and [J.B] that require that they be in certain homes. I think that there would be a


4
  Section 361.5, subdivision (a)(1)(C) provides: “For the purpose of placing and
maintaining a sibling group together in a permanent home should reunification efforts
fail, for a child in a sibling group whose members were removed from parental custody at
the same time, and in which one member of the sibling group was under three years of
age on the date of initial removal from the physical custody of his or her parent or
guardian, court-ordered services for some or all of the sibling group may be limited as set
forth in subparagraph (B). For the purposes of this paragraph, „a sibling group‟ shall
mean two or more children who are related to each other as full or half siblings.”


                                              10
detriment to the children if their sibling ties are not maintained. They appear to be upset
if they can‟t see each other at visits. [¶] As to the likelihood of finding a permanent home
for the children as a group, there is apparently a possible placement that‟s currently under
review. They are not currently together and that‟s a reference to their special needs which
appear to be significantly improving that would not allow them to be together. [¶] It has
been discussed that their wishes are unknown, but I‟m not sure that that‟s really true
because [J.B.] and [D.A.] certainly like being together and they like their visits and they
are upset if they can‟t see each other. So, I think their wishes are to be together. And as
far as the best interests, I think it is attempting to keep them together because they
certainly like being together.” The court‟s finding is supported by the social worker‟s
report, which states that “although the children are not currently placed together, the
department has provided regular sibling visitation for the children and the siblings enjoy
a very strong connection to each other” and the report submitted by J.B.‟s CASA, which
indicates that J.B. is “very happy about seeing his sister” at their weekly visits and that
the siblings have “an excellent time when they are together.”
       Mother argues that although the children were removed together and at that time
may have had a significant bond, they have not been placed together since their detention
and the permanent plans recommended by the department, adoption for D.A. and long
term foster care for J.B., will necessary result in the severing of their sibling ties. She
argues that “if [J.B.] is not part of a sibling group under three, then he continues to have a
chance of permanency by returning to his mother, whom he resided with for the first 10
years of his life.” While the children‟s future relationship is largely uncertain, substantial
evidence nonetheless supports the court‟s finding that the children‟s current bond
warrants treating them as a sibling group and at least attempting to keep them together.
       Moreover, any potential error in this respect was harmless because substantial
evidence independently supported termination of services and setting of section 366.26
hearing for J.B. In In re Derrick S. (2007) 156 Cal.App.4th 436, 450 the court, while
emphasizing “the critical importance of reunification services,” recognized nonetheless
that “there are some situations where a juvenile court may in the exercise of its discretion


                                              11
terminate reunification services earlier than the applicable default period . . . of 12
months.” The court explained that under the plain language of sections 361.5, subdivision
(a), and 366.21, subdivision (e), “the juvenile court has the discretion to terminate the
reunification services of a parent at any time after it has ordered them, depending on the
circumstances presented” and that where the record shows that “the likelihood of
reunification is extremely low [and] a continuation of the reunification period would
waste scarce resources and delay permanency for dependent minors,” the court may
terminate services prior to the 12-month review. (156 Cal.App.4th at p. 447.)
       In this case, mother began receiving voluntary services as early as March 2011 and
formal services with the filing of the non-detained petition in November 2011. Thus, by
the time of the six-month review in January 2013, mother had been receiving services for
almost two years. Mother‟s case plan with respect to J.B. was identical to her plan for
D.A. and as noted above, the court found that reasonable services had been provided and
that mother had completely failed to engage in services. Under these circumstances, the
court did not abuse its discretion in terminating reunification services and setting a
section 366.26 hearing for J.B.

3.     The trial court did not err in denying reunification services with respect to R.A.
       and in setting a section 366.26 hearing.

       The court denied reunification services as to R.A., making findings under both
section 361.5, subdivisions (b)(10) and (b)(13). Mother does not challenge the sufficiency
of the evidence in support of the court‟s bypass of services under subdivision (b)(13) and
on that basis alone her petition could be denied. Father, however, correctly asserts that
there is no substantial evidence to support the court‟s finding that he has “a history of
extensive, abusive, and chronic use of drugs or alcohol and [has] failed or refused to
comply with a program of drug or alcohol treatment described in a case plan . . . on at
least two prior occasions.” As noted above, no jurisdictional findings were sustained
regarding father‟s drug use or abuse and there is no evidence that on two prior occasions
he failed to comply with a court-ordered program. Accordingly, we must consider the
parents‟ argument that the court erred by continuing the dispositional hearing in R.A.‟s

                                              12
case until after reunification services had been terminated for the older children, thereby
allowing services to be bypassed under section 361.5, subdivision (b)(10).
       Under section 352, subdivision (b), the court may continue a dispositional hearing
for a child who has been removed from his or her parents‟ custody beyond the 60-day
statutory time limit only upon a showing of exceptional circumstances. 5 The
circumstances must be viewed in light of the minor‟s best interest and substantial weight
shall be given “to a minor‟s need for prompt resolution of his or her custody status, the
need to provide children with stable environments, and the damage to a minor of
prolonged temporary placements.” (§ 352, subd. (a).) The trial court‟s ruling on a request
for a continuance is reviewed for an abuse of discretion. (In re Ninfa S. (1998) 62
Cal.App.4th 808, 811.)
       In this case, whether viewed as the granting of the department‟s motion to
consolidate or its request to trail, the result is the same. The court continued R.A.‟s
disposition hearing for just under two weeks in order to resolve issues in the older
siblings‟ case that potentially would have a significant impact on the outcome of the
dispositional hearing in R.A.‟s case.
       Relying on a footnote in Riverside County Dept. of Public Social Services v.
Superior Court (1999) 71 Cal.App.4th 483, parents argue that a continuance under such
circumstances is an abuse of discretion as a matter of law. In Riverside, the court held
that the section 361.5, subdivision (b)(10) bypass provisions may be applied so long as
the factual predicate, i.e., the termination of parental rights or reunification services,
occurs in the first case before a disposition is made in the second case. (71 Cal.App.4th at
p. 491; see also Marlene M. v. Superior Court (2000) 80 Cal.App.4th 1139, 1148.) In so

5
  Section 352, subdivision (b) provides: “(b) Notwithstanding any other provision of law,
if a minor has been removed from the parents' or guardians' custody, no continuance shall
be granted that would result in the dispositional hearing, held pursuant to Section 361,
being completed longer than 60 days after the hearing at which the minor was ordered
removed or detained, unless the court finds that there are exceptional circumstances
requiring such a continuance. The facts supporting such a continuance shall be entered
upon the minutes of the court.”


                                              13
ruling, the court rejected the argument that such a rule would lead to procedural
gamesmanship. The court explained, “As a last note on this subject, we point out that
even if actions taken after the filing of a dependency petition affect a parent‟s status
under subdivision (b)(10) of section 361.5, it is unlikely that [the Department of Social
Services] (or the comparable agency in any county) could routinely use a „tactical‟
termination of rights or selection of a permanent plan as to a sibling of the subject minor
to bring the statute into play. If a minor is detained in custody, the jurisdictional hearing
is required to be held within 15 days of the filing of the petition. [Citation.] Continuances
require a showing of good cause. [Citation.] If the minor is found to be a dependent child,
the dispositional hearing is to be held within 30 days if denial of services is an issue.
[Citation.] Thus, if a parent insists upon prompt proceedings, it is not likely that [the
department] would be able to rush ahead with a proceeding as to the other child which
would bring subdivision (b)(10) of section 361.5 into play, unless such a proceeding were
already in prospect.” (71 Cal.App.4th at p. 490, fns. omitted.) The court added, “We also
assume that a trial court would look askance at any request by either side for either a
continuance or an advancement designed solely with section 361.5, subdivision (b)(10) in
mind.” (71 Cal.App.4th at p. 490, fn. 15.) Contrary to parents‟ argument, we do not read
footnote 15 as establishing a rule that a continuance should never be granted when the
circumstances implicate section 361.5, subdivision (b)(10). Rather, the footnote indicates
that courts should be cognizant of the impact of the bypass provisions when deciding
whether exceptional circumstances support a request for a continuance.
       In this case, the trial court rejected any suggestion that the department acted in bad
faith when it requested the matter trail so that it could recommend services be bypassed
for R.A. after services were terminated for the older siblings. Because the record before
this court does not include a transcript of the January 22 hearing, we do not have the
benefit of the court‟s explanation for granting the department‟s request. We do not
believe, however, that under the circumstances of this case, the short continuance granted
to allow for resolution of the older siblings‟ case would constitute an abuse of discretion.
There is no evidence that services provided with respect to the older siblings were cut


                                              14
short merely so that the bypass statute would apply to R.A. Rather, the record establishes
that the parents were offered nearly two years of formal and informal services and made
only minimal progress toward reunification. Likewise, because R.A. was detained upon
her birth and there was no likelihood that she would be returned home at the dispositional
hearing, the continuance did not negatively impact her interest in timely placement. We
need not rely on this ground, however, as any potential error with respect to the short
continuance was harmless.
       Section 361.5, subdivision (a)(2) authorizes the termination of court-ordered
reunification services prior to the six-month review hearing upon a showing that changed
circumstances or new evidence support application of a bypass condition.6 Had the court
proceeded with the dispositional hearing on January 10 and ordered services, it could
have, and undoubtedly would have, terminated those services 12 days later when the
grounds for bypass under section 361.5, subdivision (b)(10) were established.
Accordingly, any error with regard to the continuance was harmless.7



6
  Section 361.5, subdivision (a)(2) provides in relevant part, “Any motion to terminate
court-ordered reunification services . . . prior to the [six-month review hearing] . . . shall
be made pursuant to the requirements set forth in subdivision (c) of Section 388.”
Subdivision (c)(1) of section 388 provides in relevant part, “Any party, including a child
who is a dependent of the juvenile court, may petition the court, prior to [the six-month
review hearing], to terminate court-ordered reunification services provided under
subdivision (a) of Section 361.5 only if one of the following conditions exists: [¶] (A) It
appears that a change of circumstance or new evidence exists that satisfies a condition set
forth in subdivision (b) or (e) of Section 361.5 justifying termination of court-ordered
reunification services.”
7
  In light of this conclusion, we need not reach parents‟ argument that the court lacked
authority to consolidate the proceedings. We note, however, that consolidation was
undoubtedly permissible under either the court‟s inherent powers to carry out their duties
and ensure the orderly administration of justice (see Cal. Const., art. VI, § 1; In re Amber
S. (1993) 15 Cal.App.4th 1260, 1264) or Code of Civil procedure section 1048 (see In re
Claudia E. (2008) 163 Cal.App.4th 627, 636 [“application of a statute outside the
Welfare and Institutions Code (and not expressly made applicable) is not necessarily
barred from dependency proceedings. Courts should determine whether the statute at
issue is consistent with the overall purposes of the dependency system”]).


                                             15
                                        Disposition
       The petition for an extraordinary writ is denied on the merits. (§ 366.26, subd. (l);
Cal. Rules of Court, rule 8.452(h).) The request for a stay is denied as moot. Our decision
is final immediately. (Cal. Rules of Court, rules 8.452(i), 8.490(b).)



                                                  _________________________
                                                  Pollak, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




                                             16